PER CURIAM.
Joseph C. Martucci and Maria Martucci seek a writ of prohibition directing that Circuit Judge Ronald M. Friedman disqualify himself from presiding over circuit court case number 03-29072, 11th Judicial Circuit. We have examined the second verified motion to disqualify and find it to *536be legally sufficient. See Department of Agriculture & Consumer Servs. v. Broward County, 810 So.2d 1056 (Fla. 1st DCA 2002). Accordingly we grant the second disqualification motion and direct the trial judge to remove himself from the case. We withhold issuing the writ as we are certain the judge will comply without the necessity of its issuance.